Citation Nr: 0516430	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  02-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc herniation 
with radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel







INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970, and from June 1970 to June 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board remanded this case in November 2003 for further 
development, and it has returned for appellate action.


FINDING OF FACT

The veteran's lumbar disc disorder is not etiologically 
related to military service.


CONCLUSION OF LAW

Service connection for a lumbar disc disorder is not 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to Service Connection for a Lumbar Disc 
Herniation
With Radiculopathy

The veteran contends that his lumbar disc disorder is due to 
an in service injury resulting from a motor vehicle accident 
in 1974.

Service connection may be granted if the evidence shows that 
the disability was incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and injury or disease incurred in service. Watson v. Brown, 4 
Vet. App. 309, 314 (1993). To establish service connection, 
there must be: (1) A medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as degenerative joint disease (arthritis), 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such diseases 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002). When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service medical records reveal that in August 
1974, he was treated for back muscle strain resulting from an 
automobile accident several weeks earlier.  Subsequent 
records show that he was treated for complaints of back pain 
for the following 14 months. 

According to an October 1975 Medical Board Report, the 
veteran was diagnosed with thoracic and lumbar spine pain 
secondary to an automobile accident.  The report noted that 
the veteran had an apparent strain, without evidence of 
fracture and with minimal objective physical findings.  The 
x-ray findings were negative for abnormality and within 
normal limits.  The Medical Board Report recommended that the 
veteran appear before the Physical Evaluation Board, and it 
concluded that he was unfit for full duty.  The June 1976 
examination report is negative for abnormalities of the 
lumbar spine.

The December 1975 Physical Evaluation Board report contains a 
finding that the veteran was fit for duty.

A September 1999 private magnetic resonance imaging (MRI) 
study of the lumbar spine revealed disc herniation at the L4-
5 level, right paracentral disc herniation with encroachment 
upon the right L5-S1 nerve root and loss of intervertebral 
disc space at the above two levels with associated 
degenerative disc disease.

In a June 2004 examination report, a VA examiner found no 
relationship between the veteran's current lumbar disc 
disease and the injury documented during service.  The 
examiner reviewed the veteran's medical history in the claims 
file, including the service medical records.  The examiner 
opined that the current disc disease at L5-S1 is related to 
an incident in 1999 when he bent over and experienced sharp 
acute pain with leg symptoms.  The examiner added that lumbar 
spondylosis and lumbar disc disease is very common and it was 
degenerative in nature and not related to the automobile 
accident 30 years before during service.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Based on the medical evidence as a whole, the Board must find 
that the VA examination of June 2004 is entitled to great 
probative weight.  The examiner has had the opportunity to 
examine the veteran, has had the opportunity to review the 
veteran's claims folder, and has provided a detailed analysis 
of the veteran's condition.

There is no post-service evidence of record that links the 
veteran's current low back disorder with his military 
service, except for the veteran's contentions. With regard to 
the veteran's own opinion that his low back disorder is 
related to the automobile accident during service, the Board 
must find that the veteran is not medically qualified to make 
such a determination. Simply stated, the veteran does not 
have the medical expertise to associate his current low back 
disorder to his military service. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for his lumbar disc disorder must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




II.  Veterans Claims Assistance Act

The Board has considered the legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
(2004) apply to cases pending before VA on November 9, 2000, 
even if the initial agency of original jurisdiction decision 
was issued before that date; and that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  The Court also held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The Appeals Management Center (AMC) advised the veteran in 
letter dated in May 2004 of what information and evidence was 
needed to substantiate his service-connection claim for 
lumbar disc herniation with radiculopathy.  The letter also 
advised him of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was told that it was his 
responsibility to support the claim with appropriate 
evidence.  

The letter also included the language that, if he had any 
evidence in his possession in support of his claim, then he 
should send it to the AMC.  

The AMC repeated this request in a July 2004 letter to the 
veteran.  The Board finds that the fourth element has been 
met.  

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  The notice letter was 
provided after the RO's original adjudication of the issue, 
but since content complying notice was provided with proper 
subsequent process, this error in timing is harmless.   

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was examined in this case.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for lumbar disc herniation 
with radiculopathy is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


